           Case 8-20-72474-las             Doc 51       Filed 09/29/20         Entered 09/29/20 10:38:01




                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF NEW YORK


     In re:                                                    Chapter 11

     Moustache Brewing Co. LLC,1                               Case No.: 20-72474-las

                                Debtor.

         DECLARATION OF JONATHAN GRASSO REGARDING VOTING AND
     TABULATION OF BALLOTS CAST ON MOUSTACHE BREWING CO. LLC’S PLAN
        OF REORGANIZATION FOR SMALL BUSINESSES UNDER CHAPTER 11

              I, Jonathan Grasso, declare under penalty of perjury:

          1.       I am an attorney with the law firm of Pierce McCoy, PLLC, and I am over the age

of 18 years.

          2.       I submit this declaration (the “Declaration”) with respect to the solicitation and

tabulation of votes cast on Moustache Brewing Co. LLC’s Plan of Reorganization for Small

Business under Chapter 11 [Docket No. 44] (the “Plan”). Except as otherwise indicated herein, all

facts set forth herein are based upon my personal knowledge or my review of relevant documents.

If I were called upon to testify, I could and would testify competently as to the facts set forth

herein.

          3.       Pursuant to the Plan, only holders of claims against Moustache Brewing Co. LLC

(“Claims”) in the following classes (collectively, the “Voting Classes”) were entitled to vote and

accept or reject the Plan:




 1
     The last four digits of the Debtor’s federal tax identification number are 1306.
        Case 8-20-72474-las        Doc 51     Filed 09/29/20      Entered 09/29/20 10:38:01




                   Class              Description

                   Class 5            General Unsecured Claims

                   Class 6            Subordinated Unsecured Claims of Lauri and
                                      Matthew Spitz


       4.      In accordance with the Order Scheduling Hearing to Consider Confirmation of

Moustache Brewing Co. LLC’s Plan of Reorganization for Small Business Under Subchapter V of

Chapter 11 [Docket No. 46] (the “Order”) my firm mailed the Plan, the Order, and a ballot to all

creditors and parties in interest. A certificate of service regarding these mailings was filed with this

Court on August 27, 2020. See Docket No. 47.

       5.      Ballots returned by e-mail submission were all received and processed by me

personally. Ballots returned by hard copy mail submission were all received by me, or other

employees of Pierce McCoy, PLLC who in turn delivered the ballots to me.

       6.      For a ballot to be counted as valid, the ballot must have been properly completed

and submitted in accordance with the procedures set forth in the Order and received by my firm no

later than September 28, 2020.

       7.      I declare that the results of the voting by holders of Claims in the Voting Classes

are as set forth in Exhibit A hereto, which is a true and correct copy of the final tabulation of votes

cast by properly completed ballots received by my firm.

       8.      A report of all ballots not included in the tabulation attached as Exhibit A and the

reasons for exclusion of such ballots is attached as Exhibit B hereto.




                                                2
       Case 8-20-72474-las       Doc 51    Filed 09/29/20      Entered 09/29/20 10:38:01




       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief.



  Dated: September 29, 2020                      Respectfully submitted,

                                                 /s/ Jonathan A. Grasso
                                                 Jonathan A. Grasso
                                                 Pierce McCoy, PLLC
                                                 85 Broad Street, Suite 17-063
                                                 New York, NY 10004
                                                 Tel: (212) 369-8080
                                                 Fax: (757) 257-0387
                                                 jon@piercemccoy.com

                                                 Counsel to the Debtor




                                             3
Case 8-20-72474-las   Doc 51   Filed 09/29/20   Entered 09/29/20 10:38:01




                                 EXHIBIT A
    Case 8-20-72474-las      Doc 51   Filed 09/29/20   Entered 09/29/20 10:38:01




                                Moustache Brewing Co., LLC

                                Ballot Tabulation Summary




                    TOTAL BALLOTS COUNTED
                                                                           CLASS
                                                                          RESULT

                       ACCEPT                          REJECT            (ACCEPT/
 VOTING                                                                   REJECT)
  CLASS
               AMOUNT          NUMBER        AMOUNT          NUMBER

  Class 5
  General      $473,804.57         6            0.00             0
                                                                          ACCEPT
 Unsecured      100.00%        100.00%         0.00%          0.00%
  Claims


  Class 6
Subordinated   $129,526.00         1            0.00             0
                                                                          ACCEPT
 Unsecured      100.00%        100.00%         0.00%          0.00%
  Claims
Case 8-20-72474-las   Doc 51   Filed 09/29/20   Entered 09/29/20 10:38:01




                                 EXHIBIT B
     Case 8-20-72474-las       Doc 51      Filed 09/29/20    Entered 09/29/20 10:38:01




                                      Moustache Brewing Co., LLC

                                       Report of Excluded Ballots

  Plan Class            Name             Voting Amount        Vote       Reason for Exclusion
  Description                                               Accept or
                                                             Reject


Ballot Listed as     CIT Bank NA           $10,547.95        Accept      Creditor is an assumed
Voting in Class 6                                                       executory contract, not a
                                                                            Class 6 claimant


Ballot Listed as    Sharon M. Wirth        $6,740.00         Accept      Class 7 is unimpaired
Voting in Class 7                                                           under the Plan
